             Case 2:18-cv-00055-TSZ Document 251 Filed 01/07/21 Page 1 of 3




1                                                             The Honorable Thomas S. Zilly

2

3

4

5

6

7                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
8                                     AT SEATTLE

9    BAO XUYEN LE, as Personal Representative
     of the Estate of TOMMY LE; HOAI “SUNNY”
10
     LE; and DIEU HO,                                      No. 2:18-CV-00055-TSZ
11
                                          Plaintiffs,
12                                                         DECLARATION OF GIRMAY
                   vs.                                     ZAHILAY IN SUPPORT OF KING
13                                                         COUNTY’S MOTION TO QUASH
     REVEREND DR. MARTIN LUTHER KING                       AND FOR PROTECTIVE ORDER
14   JR. COUNTY; and KING COUNTY DEPUTY
     SHERIFF CESAR MOLINA,
15
                                        Defendants.
16

17
            I, Girmay Zahilay, declare under penalty of perjury under the laws of the United
18
     States and the State of Washington that, to the best of my knowledge, the following is
19
     true and correct:
20
            1. I am over the age of 18 years and am competent to testify as to the matters
21
               stated herein.
22
            2. I am a member of the King County Council, representing District 2, and
23
               assumed that position on January 6, 2020.
     DECLARATION OF GIRMAY ZAHILAY IN SUPPORT                    Daniel T. Satterberg, Prosecuting Attorney
     OF KING COUNY’S MOTION TO QUASH AND FOR                     CIVIL DIVISION, Litigation Section
                                                                 900 King County Administration Building
     PROTECTIVE ORDER - 1                                        500 Fourth Avenue
                                                                 Seattle, Washington 98104
                                                                 (206) 296-0430 Fax (206) 296-8819
           Case 2:18-cv-00055-TSZ Document 251 Filed 01/07/21 Page 2 of 3




1         3. One of my responsibilities as a King County councilmember includes serving

2              as the chair of the King County Council Law and Justice Committee.
3
          4. On September 2, 2020, I chaired a Law and Justice Committee meeting
4
               remotely with six other King County councilmembers. One of the matters on
5
               the agenda at that meeting was a systemic review by the Office of Law
6
               Enforcement Oversight (OLEO) of the June 14, 2017, officer-involved shooting
7
               of Tommy Le.
8
          5. At that hearing, then-OLEO Director Deborah Jacobs provided a briefing of
9
               the OLEO report, remarks were provided by members of the Le family as
10

11             well as by Mr. Michael Gennaco, the author of the OLEO report and King

12             County Sheriff Mitzi Johanknecht.

13        6. I, along with other King County councilmembers, asked questions of the

14             various speakers and made comments during the committee meeting, which

15             was recorded and videotaped. This is the usual fashion in which committee

16             meetings are maintained during the COVID-19 pandemic.
17
          7.   The questions I asked and the comments I made at this committee meeting
18
               were done so in my capacity as a King County councilmember. I view the
19
               questions I asked about the June 14, 2017, officer-involved shooting involving
20
               Mr. Le to have been done within my legislative capacity and activities.
21

22

23


     DECLARATION OF GIRMAY ZAHILAY IN SUPPORT                    Daniel T. Satterberg, Prosecuting Attorney
     OF KING COUNY’S MOTION TO QUASH AND FOR                     CIVIL DIVISION, Litigation Section
                                                                 900 King County Administration Building
     PROTECTIVE ORDER - 2                                        500 Fourth Avenue
                                                                 Seattle, Washington 98104
                                                                 (206) 296-0430 Fax (206) 296-8819
           Case 2:18-cv-00055-TSZ Document 251 Filed 01/07/21 Page 3 of 3




1         8. It is my opinion that if I was subjected to a deposition for remarks I made in

2              my capacity as a councilmember regarding legislative actions, it would have
3
               an adverse effect on legislative tasks and legislative independence.
4
          9.      I did not view my remarks made at the September 2, 2020, meeting to be
5
           made on behalf of the entire King County Council, nor did I view my remarks to
6
           be made on behalf of King County in any civil litigation arising out of the June
7
           14, 2017, incident.
8

9          DATED this 21st day of December, 2020, at Seattle, Washington.
10

11
                                       ___________________________________
12                                     GIRMAY ZAHILAY

13

14

15

16

17

18

19

20

21

22

23


     DECLARATION OF GIRMAY ZAHILAY IN SUPPORT                     Daniel T. Satterberg, Prosecuting Attorney
     OF KING COUNY’S MOTION TO QUASH AND FOR                      CIVIL DIVISION, Litigation Section
                                                                  900 King County Administration Building
     PROTECTIVE ORDER - 3                                         500 Fourth Avenue
                                                                  Seattle, Washington 98104
                                                                  (206) 296-0430 Fax (206) 296-8819
